Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Applicant's election of Invention Group I (claims 1, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64) in the reply filed on 09/12/2022 is acknowledged. In view of the search results, Invention Group II is rejoined and claims 2 and 7 are also examined.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2. Claims 1-3, 7, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64 are pending. Claims 1, 2, 7, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64 are currently under consideration. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Information Disclosure Statement
3.  The information disclosure statement filed on 03/04/2022 and 02/28/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Drawings 
4. The drawings filed on 09/13/2019 are accepted by the Examiner.



Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1, 2, 7, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of modulating the levels of total afucosylated glycoforms of an IgG1 or IgG4 antibody produced in CHO cells in a cell culture, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 1, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64 are drawn to a method of modulating the levels of total afucosylated (TAF) glycoforms of a recombinant glycosylated protein produced by glycosylation-competent cells in a cell culture, comprising (i) maintaining the cell culture at an initial set point pH for an initial cell culture period and (ii) ceasing to maintain the cell culture at the initial set point pH after the initial cell culture period, wherein the initial pH is selected from a pH that is greater than about 6.50 and less than 7.5, and wherein the initial cell culture period is about 4 days to about 6 days. Claims 2 and 7 are drawn to a method of modulating the levels of total afucosylated (TAF) glycoforms of a recombinant glycosylated protein produced by glycosylation-competent cells in a cell culture, comprising maintaining the cell culture at an initial set point pH for an initial cell culture period, wherein the initial cell culture period is the time after inoculation during which the cell culture has a viable cell density (VCD) that is less than or about 6.5 x 106 cells per mL, wherein the initial set point pH is greater than about 6.50 and less than 7.5. The claims are broad because they encompass a method of modulating the levels of total afucosylated (TAF) glycoforms of any recombinant glycosylated proteins produced by any glycosylation-competent cells in a cell culture. 
The specification discloses the effects of initial cell culture pH, and pH/temperature shift on the levels of particular glycoforms of a recombinant IgG1 antibody (Example 1) and a recombinant IgG4 antibody (Example 1-3) produced by CHO cells. However, the specification does not provide sufficient guidance and/or working examples with respect to how to practice the instantly claimed method commensurate in scope with these claims. The specification states that many factors influence the glycan structure and thus the ultimate glycosylated form (glycoform) of the protein. For example, the cell line expressing the antibody, the cell culture medium, the feed medium composition, and the timing of the feeds during cell culture can impact the production of glycoforms of the protein (page 1, paragraph [0004]. The prior art teaches that the sugar composition as well as the structure configuration of a glycan structure depends on the protein being glycosylated, the cells expressing the protein, the glycosylation machinery in the endoplasmic reticulum and the Golgi apparatus, the accessibility of the machinery enzyme to the glycan structure, the order of action of each enzyme and the stage at which the protein is released from the glycosylation machinery (see, e.g., WO 2013/114164 A1 page 2, the 3rd paragraph). Moreover, culture conditions, such as the medium composition, the composition and timing of the feed, osmolality, pH. temperature, also affect the glycan structure and composition of a protein (WO 2013/114164 A1 page 2, the 4th paragraph). In view of the various factors that influence the glycoforms of a recombinant protein, it is unpredictable whether one of skill in the art can obtain a particular afucosylated glycoforms of a recombinant glycosylated protein by glycosylation-competent cells in a cell culture. 
Accordingly, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8. Claims 1-2, 9, 21, 26, 41-42, and 47-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claims 1 and 9 are indefinite because of the language “greater than about”. Likewise, claims 41 and 42 recite “more than about”, claim 2 recites “less than or about”, whereas claims 47 and 48 recites ‘less than about”. Since the word ”about ”does not clearly defines the metes and bounds of the limitations, the claims are indefinite.  
(ii). Claims 21 and 26 are indefinite because they recite “a control pH of a control cell culture”. Since the claim does not indicate the control pH of a control culture, it is unclear what the metes and bounds of the limitation are.   


Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 2 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2013/114164 A1 (8 August 2013). 
WO2013/114164 A1 teaches a method for obtaining a recombinant glycoprotein having an increased afucosylation content (page 4, Summary), the method comprising culturing CHO cells expressing an anti-CD20 antibody at pH7.05 and at 37°C until reaching a viable cell density of 2.0 x 106 cells/ml (Example 2). Thereafter, the pH of the culture medium was increased to 7.2 and the temperature was lowered to 35°C, which resulted in an increase in afucosylation (Fig. 2). The largest increase in afucosylation was obtained when pH was shifted from 7.05 to 7.2 and the temperature was changed from 37°C to 31 °C (Example 4; Fig. 2). The culture is harvested after 180-288 hrs or at greater than 50% viability whichever is early. Thus, the teachings of WO 2013/114164 A1 meet the limitations of claim 2. 
11. Claims 1, 2, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/114167 A1 (8 August 2013).
WO 2013/114167 A1 teaches a method for obtaining a recombinant glycoprotein having a particular glycoform distribution (page 3, Summary; Table IV; Fig. 3).  CHO cells expressing an anti-VEGF antibody was seeded at a density of 0.2-0.6 x106 cells/ml in cultured medium at 37°C and pH7.05-7.2 (Example I). The cells were cultured for 3 hours after which profile feeding of Feed I was done till 72 hours. Thereafter, the pH of the culture medium was reduced to 6.8 and temperature was lowered to 35°C followed by addition of Feed II.The culture was harvested after 180-288 hours or at greater than 50% viability (Examples I-II). 
In Example III, CHO cells expressing an anti-VEGF antibody was seeded at a density of 0.2-0.6 x106 cells/ml in cultured medium at 37°. During the growth phase, feeding of nutrients was done at 24 hours and 48 hours with feed I. On attainment of optimum cell growth (Ivcc 3.0-10.0x106 cell-day/ml), the pH of the cell culture was reduced to pH6.8, and the temperature was lowered to 35°C followed by addition of Feed II. The culture was harvested after 180-288 hours or at greater than 50% viability
Thus, the teachings of WO 2013/114167 A1 meet the limitations of claims 1, 2, 9, 18, 21, 26, 31-33, 40-42, 47-48, 50, 52, 59, and 64. 

Conclusion
12. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 18, 2022